 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1460 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Recognizing the important role pollinators play in supporting the ecosystem and supporting the goals and ideals of National Pollinator Week. 
 
 
Whereas bees, birds, butterflies, and other pollinators are vital to sustaining a healthy ecosystem; 
Whereas pollinators are responsible for an estimated 1 out of every 3 bites of food that we eat; 
Whereas diversity of pollinators is necessary for diversity of plant life and the security of our food supply; 
Whereas a decline in pollinators would adversely impact animal species that eat pollinating plants; 
Whereas colony collapse disorder has caused an alarming decline in the population of honey bees, one of the most important pollinators; 
Whereas the United States Senate designated the last week of June as National Pollinator Week in 2006; and 
Whereas the majority of States have recognized June 21–27, 2010, as National Pollinator Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of pollinators in agriculture and in maintaining our diverse ecosystem; and 
(2)supports the goals and ideals of National Pollinator Week. 
 
Lorraine C. Miller,Clerk.
